Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on July 26, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 24-30 and 39-44 pending: all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 07/26/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 24-30 and 39-44 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of KUCHMANN-BEAUGER et al (U.S. Pat. No. 2013/0262501) teaches taxonomy model in a unified data store comprising: a data graph structure comprising a plurality of self-describing data objects each self- describing data object.
 KUCHMANN-BEAUGER et al (U.S. Pat. No. 2013/0262501) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest self- describing data object comprising a plurality of: a unique identifier; a relationship object linking the self-describing data object to a plurality of other self-describing data objects; a domain object linking the self-describing data object to a plurality of domains; and a token object representing the self-describing data object within a domain; an n-tuple-based multimodal data structure, a content addressable memory; a tuple-reader; and a tuple evaluator configured with a set of tuple semantic rules and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 24-30 and 39-44 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163